EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 13, line 3, “the group” has been replaced with --a group--.

Reasons for Allowance
Claims 1, 3-4, 6-9, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a bed system, as detailed by the claims. Specifically, the prior art fails to disclose wherein the elongate support member transitions from a straight configuration to an arc-shaped configuration when the first and second attachment mechanisms attach the first perimeter to the second perimeter, in light of the scope of claim 1. 
In regard to the claims, the prior art of record, Furuland (U.S. Pat. 9788663) teaches a bed system comprising: a bedding (Fig. 21, where there is bedding sections 102 and 103) including a left side, a right side, a top side, a bottom side, a front, and a back (Fig. 21, where the bedding has a left side, a right side, a top side, a bottom side, a front, and a back); an elongate support member including a first end and a second end and attached to the top side with the first end near the left side and the second end near the right side and the elongate support member extending therebetween (Fig. 21 and Column 6, lines 35-54, where there is an elongate support member 110 in the cavity of section 102); a first attachment mechanism extending along a first perimeter, the first perimeter extending from a first position on the left side near the first end to a second position on the bottom side between the left side and the right side (Fig. 21, where the zipper 105 has a first attachment mechanism extending along a first perimeter from the left side to the bottom side); and a second attachment mechanism extending along a second perimeter, the second perimeter extending from a third position on the right side near the second end to a fourth position on the bottom side between the left side and the right side (Fig. 21, where the zipper 105 has a second attachment mechanism extending along a second perimeter from the right side to the bottom side); wherein the first and second attachment mechanisms are adapted to releasably mate the first perimeter and the second perimeter continuously from a fifth position coinciding with the first position of the first perimeter and the third position of the second perimeter to a sixth position coinciding with the second position of the first perimeter and the fourth position of the second perimeter (Fig. 21, where the first and the second attachment mechanism are adapted to releasable mate the first and the second perimeters together at least at the same time (at least coincidentally joining the first and the second perimeters)). However, Furuland fails to teach or suggest wherein the elongate support member transitions from a straight configuration to an arc-shaped configuration when the first and second attachment mechanisms attach the first perimeter to the second perimeter. It would not have been obvious to modify Furuland to have all of the aforementioned limitations which are disclosed in the applicant’s invention, as recited in the claims.
In conclusion, the prior art of record fails to teach or suggest all of the limitations of claim 1. Within the scope of the applicant’s claims, a bed system wherein the elongate support member transitions from a straight configuration to an arc-shaped configuration when the first and second attachment mechanisms attach the first perimeter to the second perimeter would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, it would be undue hindsight reconstruction and rebuilding of the applicant’s invention to modify Furuland to have the aforementioned limitations, since there is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant's disclosure as it pertains to the current state of the art of beds and mats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619